Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Cali-Connect 2 LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  P.O. Box 2276
                                  Sebastopol, CA 95473
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Sonoma                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case: 19-10706
Official Form 201
                                           Doc#   1 Filed: 09/22/19 Entered: 09/22/19 17:57:51
                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                Page 1 of 28         page 1
Debtor    Cali-Connect 2 LLC                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




              Case: 19-10706
Official Form 201
                                            Doc#   1 Filed: 09/22/19 Entered: 09/22/19 17:57:51
                                             Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                        Page 2 of 28      page 2
Debtor   Cali-Connect 2 LLC                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




             Case: 19-10706
Official Form 201
                                           Doc#   1 Filed: 09/22/19 Entered: 09/22/19 17:57:51
                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                    Page 3 of 28           page 3
Debtor    Cali-Connect 2 LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 22, 2019
                                                  MM / DD / YYYY


                             X   /s/ William Aranda                                                       William Aranda
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Thomas P. Kelly III                                                   Date September 22, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Thomas P. Kelly III 230699
                                 Printed name

                                 Law Offices of Thomas P. Kelly III
                                 Firm name

                                 P.O. Box 1405
                                 Santa Rosa, CA 95402-1405
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     707-545-8700                  Email address      tomkelly@sonic.net

                                 230699 CA
                                 Bar number and State




              Case: 19-10706
Official Form 201
                                         Doc#   1 Filed: 09/22/19 Entered: 09/22/19 17:57:51
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                  Page 4 of 28             page 4
 Fill in this information to identify the case:

 Debtor name         Cali-Connect 2 LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 22, 2019                      X /s/ William Aranda
                                                                       Signature of individual signing on behalf of debtor

                                                                       William Aranda
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




            Case: 19-10706                    Doc# 1            Filed: 09/22/19             Entered: 09/22/19 17:57:51          Page 5 of 28
 Fill in this information to identify the case:

 Debtor name            Cali-Connect 2 LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        1,167,827.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,167,827.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,197,774.72


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$                    0.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,197,774.72




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

             Case: 19-10706                             Doc# 1                Filed: 09/22/19                         Entered: 09/22/19 17:57:51                                   Page 6 of 28
 Fill in this information to identify the case:

 Debtor name         Cali-Connect 2 LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 19-10706                    Doc# 1            Filed: 09/22/19      Entered: 09/22/19 17:57:51       Page 7 of 28
 Debtor         Cali-Connect 2 LLC                                                            Case number (If known)
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used     Current value of
           property                                       extent of           debtor's interest       for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 3009 Bloomfield Rd,
                     Sebastopol CA 95472
                     APN 025-050-057-000.
                     Single loan for
                     $598,887.36 secured
                     by 3009 and 3017
                     Bloomfield.                          Fee simple                        $0.00                                         $567,827.00


           55.2.     3017 Bloomfield Rd,
                     Sebastopol CA 95472
                     APN 025-050-058·000.
                     Single loan for
                     $598,887.36 secured
                     by 3009 and 3017
                     Bloomfield.                          Fee simple                        $0.00                                         $600,000.00




 56.       Total of Part 9.                                                                                                           $1,167,827.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

            Case: 19-10706                    Doc# 1            Filed: 09/22/19      Entered: 09/22/19 17:57:51               Page 8 of 28
 Debtor         Cali-Connect 2 LLC                                                           Case number (If known)
                Name


               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

            Case: 19-10706                    Doc# 1            Filed: 09/22/19      Entered: 09/22/19 17:57:51       Page 9 of 28
 Debtor          Cali-Connect 2 LLC                                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $1,167,827.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.            $1,167,827.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,167,827.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

            Case: 19-10706                      Doc# 1              Filed: 09/22/19                   Entered: 09/22/19 17:57:51                       Page 10 of 28
 Fill in this information to identify the case:

 Debtor name         Cali-Connect 2 LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Superior Loan Servicing                        Describe debtor's property that is subject to a lien                 $598,887.36               $567,827.00
       Creditor's Name                                3009 Bloomfield Rd, Sebastopol CA 95472
       7525 Topanga Canyon                            APN 025-050-057-000. Servicer and agent for
       Blvd.                                          Pelican Holdings LLC.
       Canoga Park, CA 91303
       Creditor's mailing address                     Describe the lien
                                                      First Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Superior Loan Servicing                        Describe debtor's property that is subject to a lien                 $598,887.36               $600,000.00
       Creditor's Name                                3017 Bloomfield Rd, Sebastopol CA 95472
       7525 Topanga Canyon                            APN 025-050-058·000. Servicer and agent for
       Blvd.                                          Pelican Holdings LLC
       Canoga Park, CA 91303
       Creditor's mailing address                     Describe the lien
                                                      First Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19               Entered: 09/22/19 17:57:51                 Page 11 of 28
 Debtor       Cali-Connect 2 LLC                                                                 Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




                                                                                                                         $1,197,774.7
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    2

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Superior Loan Servicing
        24013 Ventura Blvd, Ste 200                                                                       Line   2.1
        Calabasas, CA 91302




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19       Entered: 09/22/19 17:57:51                       Page 12 of 28
 Fill in this information to identify the case:

 Debtor name         Cali-Connect 2 LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           Asset Default Management, Inc.                                       Contingent
           7525 Topanga Canyon Blvd.                                            Unliquidated
           Canoga Park, CA 91303                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Foreclosing trustee for real estate owned by debtor
           Last 4 digits of account number                                   entity
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           Brownpenny, LLC
           1259 MARGUERITE STREET                                               Contingent
           Attention: CURTIS BROWN                                              Unliquidated
           Registered Agent                                                     Disputed
           Livermore, CA 94550
                                                                             Basis for the claim:    - Notice Only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           County of Sonoma 001
           Attention : Bankruptcy - Automatic Stay                              Contingent
           575 Administration Drive                                             Unliquidated
           Room 100A                                                            Disputed
           Santa Rosa, CA 95403
                                                                             Basis for the claim:    - Notice Only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           County of Sonoma 001a
           Attention : Bankruptcy - Automatic Stay                              Contingent
           Tax Collector                                                        Unliquidated
           P.O.Box 3569                                                         Disputed
           Santa Rosa, CA 95402-3569
                                                                             Basis for the claim:    - Notice Only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         41784                                              Best Case Bankruptcy

            Case: 19-10706                   Doc# 1            Filed: 09/22/19            Entered: 09/22/19 17:57:51                               Page 13 of 28
 Debtor       Cali-Connect 2 LLC                                                                      Case number (if known)
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $0.00
           Internal Revenue Service 001                                         Contingent
           Attention : Bankruptcy - Automatic Stay                              Unliquidated
           P.O. Box 105416                                                      Disputed
           Atlanta, GA 30348-5416
                                                                             Basis for the claim:    - Notice Only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $0.00
           Pelican Holdings LLC                                                 Contingent
           1901 AVENUE OF THE STARS STE 1100                                    Unliquidated
           Attention : AFSHIN A ASHER                                           Disputed
           Registered Agent
           Los Angeles, CA 90067-6000                                        Basis for the claim:    Purported owner of deeds of trust on properties held
                                                                             by debtor
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $0.00
           RUSHMYFILE, INC                                                      Contingent
           380 BEACH RD., SUITE B                                               Unliquidated
           Burlingame, CA 94010                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    - Notice Only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $0.00
           State of California 001
           Attention : Bankruptcy - Automatic Stay                              Contingent
           Franchise Tax Board                                                  Unliquidated
           P.O. Box 419001                                                      Disputed
           Rancho Cordova, CA 95741-9001
                                                                             Basis for the claim:    - Notice Only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $0.00
           State of California 001a
           Attention : Bankruptcy - Automatic Stay                              Contingent
           Department of Motor Vehicles                                         Unliquidated
           P.O. Box 932342 MS-L224                                              Disputed
           Sacramento, CA 94294-0894
                                                                             Basis for the claim:    - Notice Only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                      related creditor (if any) listed?                 account number, if
                                                                                                                                                        any
 4.1       BETHANY J. DIOLI
           1901 AVENUE OF THE STARS STE 1100                                                          Line     3.6
           Los Angeles, CA 90067-6000
                                                                                                             Not listed. Explain

 4.2       Brownpenny, LLC
           3270 AMERICAN RIVER ROAD                                                                   Line     3.2
           Elk City, ID 83525
                                                                                                             Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19            Entered: 09/22/19 17:57:51                               Page 14 of 28
 Debtor       Cali-Connect 2 LLC                                                                  Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.3      County of Sonoma 002
          Attention : Bankruptcy - Automatic Stay                                                Line   3.3
          Sheriff Department
                                                                                                        Not listed. Explain
          2796 Ventura Avenue
          Santa Rosa, CA 95403-2226

 4.4      County of Sonoma 003
          Attention : Bankruptcy - Automatic Stay                                                Line   3.3
          County Assessor
                                                                                                        Not listed. Explain
          585 Fiscal Drive, Room 103
          Santa Rosa, CA 95403

 4.5      County of Sonoma 004
          Attention : Bankruptcy - Automatic Stay                                                Line   3.3
          Superior Court
                                                                                                        Not listed. Explain
          600 Administration Drive, Room 107-J
          Santa Rosa, CA 95403

 4.6      County of Sonoma 005
          Attention : Bankruptcy - Automatic Stay                                                Line   3.3
          Tax Collector
                                                                                                        Not listed. Explain
          585 Fiscal Drive, Room 100
          Santa Rosa, CA 95403

 4.7      County of Sonoma 006
          Attention : Bankruptcy - Automatic Stay                                                Line   3.3
          Traffic Division
                                                                                                        Not listed. Explain
          600 Administration Drive, Room 109J
          Santa Rosa, CA 95403

 4.8      County of Sonoma 007
          Attention : Bankruptcy - Automatic Stay                                                Line   3.3
          Sheriff's Civil Bureau
                                                                                                        Not listed. Explain
          2796 Ventura Avenue
          Santa Rosa, CA 95403

 4.9      County of Sonoma 008
          Attention : Bankruptcy - Automatic Stay                                                Line   3.3
          District Attorney
                                                                                                        Not listed. Explain
          P.O. Box 8549
          Santa Rosa, CA 95407

 4.10     County of Sonoma 009
          Attention : Bankruptcy - Automatic Stay                                                Line   3.3
          Indian Health Project
                                                                                                        Not listed. Explain
          144 Stony Point Road
          Santa Rosa, CA 95401

 4.11     County of Sonoma 010
          Attention : Bankruptcy - Automatic Stay                                                Line   3.3
          585 Administration Drive
                                                                                                        Not listed. Explain
          Room 100
          Santa Rosa, CA 95403

 4.12     County of Sonoma 011
          Attention : Bankruptcy - Automatic Stay                                                Line   3.3
          Central Collections
                                                                                                        Not listed. Explain
          P.O. Box 3569
          Santa Rosa, CA 95402-3569




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19          Entered: 09/22/19 17:57:51                         Page 15 of 28
 Debtor       Cali-Connect 2 LLC                                                                  Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.13     County of Sonoma 012
          Attention : Bankruptcy - Automatic Stay                                                Line   3.4
          Animal Care & Control
                                                                                                        Not listed. Explain
          1247 Century Court
          Santa Rosa, CA 95403

 4.14     County of Sonoma 013
          Attention : Bankruptcy - Automatic Stay                                                Line   3.4
          County Assessor
                                                                                                        Not listed. Explain
          P.O. Box 1709
          Santa Rosa, CA 95403

 4.15     County of Sonoma 014
          Attention : Bankruptcy - Automatic Stay                                                Line   3.4
          Tax Collector
                                                                                                        Not listed. Explain
          P.O. Box 3879
          Santa Rosa, CA 95402-3879

 4.16     Department of the Treasury
          Attention : Bankruptcy - Automatic Stay                                                Line   3.5
          1500 Pennsylvania Avenue, NW
                                                                                                        Not listed. Explain
          Washington, DC 20220

 4.17     Internal Revenue Service 002
          Attention : Bankruptcy - Automatic Stay                                                Line   3.5
          P.O. Box 21126
                                                                                                        Not listed. Explain
          Philadelphia, PA 19114

 4.18     Internal Revenue Service 003
          Attention : Bankruptcy - Automatic Stay                                                Line   3.5
          P.O. Box 24017
                                                                                                        Not listed. Explain
          Fresno, CA 93776

 4.19     Internal Revenue Service 004
          Attention : Bankruptcy - Automatic Stay                                                Line   3.5
          P.O. Box 7317
                                                                                                        Not listed. Explain
          Philadelphia, PA 19101-7317

 4.20     Internal Revenue Service 005
          Attention : Bankruptcy - Automatic Stay                                                Line   3.5
          1301 Clay Street
                                                                                                        Not listed. Explain
          Mail Stop 1400S
          Oakland, CA 94612

 4.21     KSM Trust
          1901 AVENUE OF THE STARS STE 1100                                                      Line   3.6
          Los Angeles, CA 90067-6000
                                                                                                        Not listed. Explain

 4.22     MOISES C. MORTERO,
          1901 AVENUE OF THE STARS STE 1100                                                      Line   3.6
          Los Angeles, CA 90067-6000
                                                                                                        Not listed. Explain

 4.23     Pelican Holdings LLC
          369 S DOHENY DR #195                                                                   Line   3.6
          Attention : AFSHIN A ASHER
                                                                                                        Not listed. Explain
          Registered Agent
          Beverly Hills, CA 90211-3508




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19          Entered: 09/22/19 17:57:51                         Page 16 of 28
 Debtor       Cali-Connect 2 LLC                                                                  Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.24      State of California 002
           Attention : Bankruptcy - Automatic Stay                                               Line   3.8
           DCSS
                                                                                                        Not listed. Explain
           P.O. Box 419064
           Rancho Cordova, CA 95741-9064

 4.25      State of California 003
           Attention : Bankruptcy - Automatic Stay                                               Line   3.8
           Board of Equalization
                                                                                                        Not listed. Explain
           P.O. Box 942879
           Sacramento, CA 94279

 4.26      State of California 004
           Attention : Bankruptcy - Automatic Stay                                               Line   3.8
           Franchise Tax Board
                                                                                                        Not listed. Explain
           P.O. Box 942867
           Sacramento, CA 94267-0041

 4.27      State of California 005
           Attention : Bankruptcy - Automatic Stay                                               Line   3.8
           Franchise Tax Board
                                                                                                        Not listed. Explain
           P.O. Box 2952
           Sacramento, CA 95812-2952

 4.28      State of California 006
           Attention : Bankruptcy - Automatic Stay                                               Line   3.8
           Benefit Overpayment, Collections MIC 91
                                                                                                        Not listed. Explain
           P.O. Box 826218
           Sacramento, CA 94230-6218

 4.29      State of California 007
           Attention : Bankruptcy - Automatic Stay                                               Line   3.8
           Bankruptcy Section MS A340
                                                                                                        Not listed. Explain
           P.O. Box 2952
           Sacramento, CA 95812-2952

 4.30      State of California 009
           Attention : Bankruptcy - Automatic Stay                                               Line   3.8
           Employment Development Department
                                                                                                        Not listed. Explain
           P.O. Box 826215
           Sacramento, CA 94230-6215

 4.31      State of California 010
           Attention : Bankruptcy - Automatic Stay                                               Line   3.8
           Employment Development Department
                                                                                                        Not listed. Explain
           P.O. Box 989061
           West Sacramento, CA 95798

 4.32      State of California 011
           Attention : Bankruptcy - Automatic Stay                                               Line   3.8
           Employment Development Department
                                                                                                        Not listed. Explain
           MIC 92#
           Sacramento, CA 94280

 4.33      State of California 013
           Attention : Bankruptcy - Automatic Stay                                               Line   3.9
           Department of Motor Vehicles
                                                                                                        Not listed. Explain
           P.O. Box 932342 MS-L224
           Sacramento, CA 94294-0894


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19          Entered: 09/22/19 17:57:51                         Page 17 of 28
 Debtor       Cali-Connect 2 LLC                                                                  Case number (if known)
              Name


5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                            0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                            0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                              0.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19          Entered: 09/22/19 17:57:51                     Page 18 of 28
 Fill in this information to identify the case:

 Debtor name         Cali-Connect 2 LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19    Entered: 09/22/19 17:57:51                   Page 19 of 28
 Fill in this information to identify the case:

 Debtor name         Cali-Connect 2 LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Lisa Northey                      2384 Redberry Ct                                  Superior Loan                      D   2.1
                                               Pleasanton, CA 94566                              Servicing                          E/F
                                                                                                                                    G




    2.2      William Aranda                    2384 Redberry Ct                                  Superior Loan                      D   2.1
                                               Pleasanton, CA 94566                              Servicing                          E/F
                                                                                                                                    G




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19   Entered: 09/22/19 17:57:51                Page 20 of 28
 Fill in this information to identify the case:

 Debtor name         Cali-Connect 2 LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19           Entered: 09/22/19 17:57:51                    Page 21 of 28
 Debtor      Cali-Connect 2 LLC                                                                             Case number (if known)



           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                           Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss          Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19              Entered: 09/22/19 17:57:51                      Page 22 of 28
 Debtor        Cali-Connect 2 LLC                                                                        Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Law Offices of Thomas P.
                 Kelly III
                 50 Old Courthouse Square
                 Suite 609
                 Santa Rosa, CA 95402-1405                           Attorney Fees                                             9-22-19                   $2,500.00

                 Email or website address
                 www.redwoodbankruptcy.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer             Total amount or
               Address                                           payments received or debts paid in exchange             was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19           Entered: 09/22/19 17:57:51                      Page 23 of 28
 Debtor      Cali-Connect 2 LLC                                                                         Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19           Entered: 09/22/19 17:57:51                 Page 24 of 28
 Debtor      Cali-Connect 2 LLC                                                                         Case number (if known)




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19           Entered: 09/22/19 17:57:51                       Page 25 of 28
 Debtor      Cali-Connect 2 LLC                                                                         Case number (if known)



       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lisa Northey                                   2384 Redberry Ct                                    member                                51%
                                                      Pleasanton, CA 94566

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       William Aranda                                 2384 Redberry Ct                                    managing member                       49%
                                                      Pleasanton, CA 94566



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19           Entered: 09/22/19 17:57:51                    Page 26 of 28
 Debtor      Cali-Connect 2 LLC                                                                         Case number (if known)



      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 22, 2019

 /s/ William Aranda                                                     William Aranda
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19           Entered: 09/22/19 17:57:51              Page 27 of 28
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Cali-Connect 2 LLC                                                                              Case No.
                                                                                    Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Cali-Connect 2 LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Lisa Northey
 2384 Redberry Ct
 Pleasanton, CA 94566
 William Aranda
 2384 Redberry Ct
 Pleasanton, CA 94566




    None [Check if applicable]




 September 22, 2019                                                    /s/ Thomas P. Kelly III
 Date                                                                  Thomas P. Kelly III 230699
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Cali-Connect 2 LLC
                                                                       Law Offices of Thomas P. Kelly III
                                                                       P.O. Box 1405
                                                                       Santa Rosa, CA 95402-1405
                                                                       707-545-8700 Fax:707-542-3371
                                                                       tomkelly@sonic.net




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

           Case: 19-10706                    Doc# 1            Filed: 09/22/19        Entered: 09/22/19 17:57:51           Page 28 of 28
